Citation Nr: 0621547	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-10 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for psychiatric disability 
to include depression, nervousness, anxiety, and headaches, 
claimed as secondary to special event medical testing.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Paul L. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from January 1960 until May 
1961. 
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Houston, Texas.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Charles v. Principi, 16 Vet. App. 
370 (2002).

The Board has reviewed the claims file and finds that further 
development is required in order to fulfill VA's duty to 
assist obligations under the VCAA.  Specifically, there 
appears to be outstanding treatment reports from the VA 
Medical Center (MC) in Houston, Texas and the VA clinic in 
Beaumont, Texas.  In his November 2003 Statement in Support 
of his claim, the veteran referenced visiting with several 
physicians at the Houston VAMC.  He also stated that he is 
currently being treated at the Beaumont VA clinic.  However, 
the claims folder does not contain any outpatient treatment 
records.  Rather, the only VA document associated with the 
claims file is the VA examination report dated in July 2005.  
The missing VA treatment records may be material to the 
appellant's claim, and should be secured.  In this regard, it 
is noted that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
in the constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Therefore, an effort should be made to locate these 
records and associate them with the veteran's VA claims 
folder.

Additionally, the veteran states that his current depression 
and the anxiety reaction that caused him to be hospitalized 
during service are the result of a special medical testing 
event at Kelly Air Force Base in Texas.  However, this in-
service event is not documented in the record as the claims 
folder does not contain a record of the veteran's assignments 
and duty locations.  Thus, in adjudicating this claim, the 
Board would find it useful to obtain a copy of the veteran's 
service personnel record detailing his assignments.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the veteran's VA 
psychiatric treatment records and 
progress reports since service.  
Specifically, the veteran reported having 
been treated by doctors located at the VA 
Medical Center in Houston, Texas and the 
VA Clinic in Beaumont, Texas.  If no 
records are available, the claims folder 
must indicate this fact.

2.  Contact the appropriate source and 
obtain the service personnel records 
listing the veteran's duty assignments.  
The veteran served on active duty between 
January 1960 and May 1961.

3.  Following completion of the above, if 
additional evidence is received, forward 
the claims folder to an appropriate 
specialist for an opinion as to whether 
it is at least as likely as not, based on 
a review of the record as a whole, that 
any current psychiatric disability is due 
to service.  If additional examination of 
the veteran is deemed warranted by the 
specialist, such should be scheduled.

4.  Thereafter, readjudicate the issue on 
appeal and consider all evidence received 
since issuance of the most recent 
Supplemental Statement of the Case.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



